Citation Nr: 0907303	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought.     

In August 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a December 
2008 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in Operation Deep Freeze at McMurdo Sound, 
Antarctica from 1963 to 1970 and from 1973 to 1980.  He 
submitted a copy of a report dated in August 2003 indicating 
that during that period, a nuclear power plant leaked 
radionuclides that contaminated the only source of drinking 
water for the men stationed at McMurdo Sound.  It was also 
indicated that in 1977, the Navy removed contaminated rock 
from McMurdo Station.  

In August 1994, the Veteran was diagnosed with prostate 
cancer.  The Veteran claims that his exposure to the 
contaminated drinking water and the waste clean-up, during 
which he did not wear protection, was the cause of his 
prostate cancer.  

Pursuant to the Board's August 2008 Remand, additional 
development was undertaken with the VA Director, Compensation 
and Pension Service and the Under Secretary for Health.  

In response to a previous RO's request, the Naval Dosimeter 
Center indicated that no report regarding the Veteran's 
occupational radiation exposure was found.  The VA Chief 
Public Health and Environmental Hazards Officer reported in 
October 2008 that, on the basis of available information, it 
was impossible to determine a radiation dose estimate.  
Notwithstanding, that examiner further recommended that the 
U.S. Navy Dosimeter Center be requested to obtain the Final 
Operating report for PM-3A Nuclear Power Plant McMurdo 
Station, Antarctica, Report Number 69 and use that report to 
determine how much radioactive material was released 
accidentally and intentionally into the environment, 
particularly the drinking water, and what is the maximal dose 
the Veteran could have incurred from this exposure.  No 
attempt was made to obtain the report as recommended.  In 
light of the additional development recommended, another 
remand in necessary.  

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the appellant's 
claim so that he is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should request the U.S. 
Navy Dosimeter Center to obtain the 
Final Operating report for PM-3A 
Nuclear Power Plant McMurdo Station, 
Antarctica, Report Number 69 as 
requested by the Chief Public Health 
and Environmental Hazards Officer in 
the October 2008 Memorandum regarding 
radiation review.  

2.  After obtaining the requested 
information, the case should again be 
referred to the Under Secretary for 
Health for preparation of an addendum 
opinion regarding the previously 
requested dose estimate in accordance 
with 38 C.F.R. § 3.311(a)(2)(iii).  

3.  Then, the case should be forwarded 
to the Director of Compensation and 
Pension Service for further review in 
accordance with 38 C.F.R. § 3.311(b).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.  If the 
decision remains adverse to the Veteran, 
he and his representative should be 
afforded a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



